UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 98-601



In Re: LEOPOLD F. LAMONT,

                                                          Petitioner.



        On Petition for Writ of Mandamus.    (CR-96-101-V)


Submitted:   August 27, 1998            Decided:   September 11, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Leopold F. Lamont, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leopold F. Lamont filed this petition for writ of mandamus

seeking to have this court direct the district court to act on his

motion for preparation of transcripts at government expense pursu-

ant to 28 U.S.C. § 753(f) (1994). The motion was filed in the dis-

trict court on March 23, 1998. Because the delay in the district

court has not exceeded six months, we find no unreasonable delay.

Therefore, while we grant Lamont’s motion for leave to proceed in

forma pauperis, we deny the petition for mandamus relief. We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                  PETITION DENIED




                                2